REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed September 7, 2021 has been considered.  
In the Response filed December 20, 2021, Applicants have elected GROUP I, 1-4, 6-7, 9, 12, 16, 18, 20, 30-32, 34-35, and 44-46.   Claims 5, 8, 10, 11, 13-15, 17, 19, 21-29, 33, and 38-42 are cancelled.  GROUP II, claims 36-37 and 43, are withdrawn from consideration.  
In the Supplemental Amendment filed March 11, 2022, Applicants provided a detailed summary of the interview with the Examiner.  The Examiner agrees with the Interview Summary provided by Dr. Yaohua Dong.  Claim 36 has been amended to remove the extra comma as suggested by the Examiner.  Claim 43 has been cancelled. 
In the Supplemental Amendment filed March 11, 2022, claims 1-4, 6-7, 9, 12, 16, 18, 20, 30-32, 34-37, 44-48 are pending.   Claims 5, 8, 10, 11, 13-15, 17, 19, 21-29, 33, and 38-42 are cancelled.  New claims 47-48 have added.  These claims are drawn to GROUP II.   Support for these new claims is found.  Specifically, these claims refer to the chemical compound of claim 1, respectively. No new matter has been added. 
Claims 1-4, 6-7, 9, 12, 16, 18, 20, 30-32, 34-35, and 44-46 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-37 and 47-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Information Disclosure Statements filed September 7, 2021, October 8, 2021, and December 20, 2021 have been considered.    
The closest prior art reference is U. S. Patent Application Publication 2021/0171474 [Wang et al (Reference A, cited by the Examiner)].  Reference A is the equivalent of WO 2019/133770 (Reference 9, cited by Applicants) in the International Search Report. 
At page 389, paragraph [3103], see Example 436.  The chemical compound is depicted as follows:





[AltContent: arrow]Prior Art (Example 436)                                      Preferred Species               
[AltContent: arrow]
    PNG
    media_image1.png
    302
    418
    media_image1.png
    Greyscale
 versus 
    PNG
    media_image2.png
    211
    469
    media_image2.png
    Greyscale

	The differences are as follows:   1) the cyclohexyl ring versus phenyl ring; 2) piperidinyl ring versus phenyl ring; and 3) hydrogen radical versus difluoro radical.  Based upon these differences, it would not have been obvious to modify the prior art compounds to arrive at the instantly claimed compounds.  Accordingly, claims 1-4, 6-7, 9, 12, 16, 18, 20, 30-32, 34-37, and 44-48 are allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                
                                           	
                                              /Zinna Northington Davis/
                                                    /Zinna Northington Davis/                                          Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
03.15.2022